Case 1:19-cr-00410-ELH Document 20 Filed 03/03/20 Page 1 of 23

We
f
V . rit fl )
CD/PR: USAQ2016R00177 v3.0 Le 7} COURT
IN THE UNITED STATES DISTRICT cou? RICT MARYLAND
FOR THE DISTRICT OF MARYLAND 2020 MAR _ “3 py 12: oh

CRIMINAL NO. ELOY Hoar ice
AT BALTIMOR

UNITED STATES OF AMERICA

*

*

. . BY : DF PUT
* (Wire Fraud, 18 U.S-C7§ 1343; EPUTY
* Aggravated Identity Theft, 18 U.S.C. §
*  1028A(a)(1) & (b); Payment of MHegat

* Remunerations, 42 U.S.C. § 1320a-

* —7b(b); Money Laundering, 18 U.S.C.
1957; Aiding & Abetting, 18 U.S.C. § 2;
Forfeiture, 18 U.S.C. § 982(a)(1); 18
U.S.C. § 982(a)(7)); and 21 U.S.C, § 853)

MATTHEW EDWARD BLAIR,

Defendant.

a a

Se fe ste 2 ois ok ok i ak ok

SUPERSEDING INDICTMENT

Counts One — Twenty One
(Wire Fraud)

The Grand Jury for the District of Maryland charges:
GENERAL ALLEGATIONS
At all times material to this Superseding Indictment:
1. MATTHEW EDWARD BLAIR (“BLAIR”), a resident of Maryland, owned and
operated Blair Pharmacy, which was located at 1818 Pot Spring Road, Timonium, Maryland.
2. BLAIR opened his pharmacy in and about August of 2014, and the pharmacy primarily
dispensed compounded drugs and creams.
3. BLAIR used Digital RX, an internet-based software and business management
“ program, to bill and submit reimbursement claims to insurance companies and health care benefit
programs, so that he would be paid by the insurance companies and health care benefit programs
for prescription claims submitted by Blair Pharmacy.

4. BLAIR used Blue Cross Blue Shield (“BCBS”), an insurance company and health care

1
Case 1:19-cr-00410-ELH “Document 20 Filed 03/03/20 Page 2 of 23

benefit program that provides health care and pharmacy benefits to its members, for his personal
health care insurance.

5. In general, “compounding” is a practice in which a licensed pharmacist or other licensed
practitioner combines, mixes, or alters ingredients of a drug or multiple drugs to create a drug
tailored to the needs of an individual patient pursuant to valid prescriptions issued by licensed
medical professionals. Compounded drugs are not FDA-approved, that is, the FDA does not verify
the safety, potency, effectiveness, or manufacturing quality of compounded drugs. The Maryland
State Board of Pharmacy regulates the practice of compounding in the State of Maryland.

6. Compounded drugs can be prescribed by a physician, when an FDA-approved drug does
not meet the health needs of a particular patient. For example, if a patient is allergic to a specific
ingredient in an FDA-approved medication, such as a dye or a preservative, a compounded drug
can be prepared excluding the substance that triggers the allergic reaction. Compounded drugs
can also be prescribed when a patient cannot consume a medication by traditional means, such as
an elderly patient or child who cannot swallow an FDA-approved pill, and needs the drug in a
liquid form that is not otherwise available. Compounded medications are oftentimes more
expensive than traditional, FDA-approved medications.

7. In order for pharmacies to be reimbursed for compounded medications, insurance
companies and health care benefit programs require that these drugs be dispensed pursuant to a
valid prescription and that they be medically necessary for the treatment of a covered illness. In
other words, insurance companies will not reimburse prescription drugs, including compounded
drugs, which are not medically necessary or that are dispensed without a valid prescription.

8. BCBS utilized CVS/Caremark as the administrator for all BCBS prescription benefit

claims processing. CVS/Caremark’s computer servers are located in Scottsdale, Arizona. All
Case 1:19-cr-00410-ELH Document 20 Filed 03/03/20 Page 3 of 23

claims processed by CVS/Caremark on behalf of BCBS are routed from the submitting pharmacy
to Arizona, and claim status information (i.e. approved, denied, etc.) is sent back to the pharmacy.
Regardless of the place where service providers provide pharmacy benefits, BCBS adjudicates
electronically submitted claims in Atizona. In other words, claims that are electronically submitted
in Maryland necessarily travel in interstate commerce to be adjudicated by BCBS and
CVS/Caremark.

9. BLAIR submitted, and caused to be submitted, claims for reimbursement to TRICARE,
a health care benefit program within the meaning of 18 USC. §24(b), that effects interstate
commerce, as that term is used in 18 U.S.C. §1343.

10. TRICARE is a federal health care benefit program within the meaning of 42 U.S.C. §
1320a-7b(f), that effects interstate commerce, as that term is used in 42 U.S.C. § 1320a-7b(b).

11. TRICARE provides health care and pharmacy benefits to members of the United States
military, military retirees, and military family members.

12. TRICARE utilized Express Scripts (“ESI”) as the administrator for “TRICARE
prescription benefit claims processing. ESI’s computer servers are located in New Jersey. All
. claims processed by ESI on behalf of TRICARE are routed from the submitting pharmacy to New
Jersey, and claim status information (i.e. approved, denied, etc.) is sent back ‘to the pharmacy.
Regardless of the place where a service provider provides pharmacy benefits, TRICARE
adjudicates electronically submitted claims in New Jersey. In other words, claims that are
electronically submitted in Maryland necessarily travel in interstate commerce to be adjudicated
by TRICARE in New Jersey.

13. Health care benefit programs reimburse pharmacies that dispense ‘compounded

medications based upon the average wholesale price of the individual ingredients contained within
Case 1:19-cr-00410-ELH Document 20 Filed 03/03/20 Page 4 of 23

the compounded medications.
THE SCHEME TO DEFRAUD
14. Beginning on or about October 1, 2014, and continuing through on or about June 1,
2015, in the District of Maryland and elsewhere, the defendant,
MATTHEW EDWARD BLAIR
devised and intended to devise a scheme and artifice to defraud insurance companies and health
care benefit companies such as BCBS and TRICARE, and to obtain money in the control of .
insurance companies and health care benefit companies such as BCBS and TRICARE, by means
of materially false and fraudulent pretenses, representations, and promises.
THE OBJECT OF THE SCHEME TO DEFRAUD
15. It was the object of the scheme to defraud that BLAIR sought and obtained
reimbursement and payment for compounded drugs, and that he caused to be sought and obtained
reimbursement and payment for compounded drugs, based upon fraudulent pretenses,
representations and promises that compounded drugs were authorized by a doctor; that the
compounded drugs were dispensed for a medical purpose and not based upon reimbursement rate;
that the compounded drugs were medically necessary; that the compounded drugs contained the
specific ingredients that were billed to health care benefit companies; and that the compounded
drugs contained the amount and quantity of ingredients that were billed to health care benefit

companies.

MANNER AND MEANS
16. It was part of the scheme to defraud that BLAIR, who was not a pharmacist, placed an
advertisement for a licensed pharmacist on the internet in 2014, offering payment in return for

assistance in opening a new pharmacy in Maryland.
Case 1:19-cr-00410-ELH Document 20 Filed 03/03/20 Page 5 of 23

17. Tt was further part of the scheme to defraud that BLAIR obtained approval to open a
pharmacy in or about August of 2014.

18. It was further part of the scheme to defraud that BLAIR created and used multiple
Maryland companies, including Pharmacy Distributors, LLC; Blair Compounding Pharmacy,
LLC; and Blair Pharmacy, LLC in the operation and payment process of his pharmacy.

19. It was further part of the scheme to deftaud that BLAIR used and controlled bank
accounts for himseif, for Blair Pharmacy and for other businesses used and controlled by BLAIR
at Bank of America, including bank accounts ending in #2812; #5472; #6088; #9429 and #9799,

20. It was further part of the scheme to defraud that BLAIR created and modified
compounded drug prescription forms, and that he created and modified lists of chemical
ingredients on the prescription forms that he created.

21. ‘It was further part of the scheme to defraud that BLAIR paid independent sales
marketers to market his compound drugs and to provide the prescription forms he created to
doctors, namely, BLAIR paid independent contractors, such as Atlas Group, LLC, remuneration
in the form of a percentage of the money that health care benefit programs reimbursed to his .
pharmacy, including the generation of reimbursements from TRICARE, a federal health care
benefit program, in violation of the Federal Anti-Kickback Statute.

22. It was further part of the scheme to defraud that BLAIR entered into an agreement, and
that he caused an agreement to be entered into, with Digital Business Solutions, in order to utilize
Digital RX, an internet-based software program that provided Blair Pharmacy with the means to
submit online reimbursement claims and to bill insurance companies and health care benefit

providers.

23. It was further part of the scheme to defraud that BLAIR submitted reimbursement
Case 1:19-cr-00410-ELH Document 20 Filed 03/03/20 Page 6 of 23

claims, and caused reimbursement claims to be submitted, to insurance companies and health care
benefit providers such as BCBS and TRICARE, utilizing Digital RX.

24. It was further part of the scheme to defraud that BLAIR submitted reimbursement
claims, and caused reimbursement claims to be submitted, for drugs that included a doctor’s name
and doctor’s National Provider Identity (“NPI”) number, when in fact, the doctor did not authorize
the underlying prescription for the compounded drug, and for which there was no medical
necessity.

25. It was further part of the scheme to defraud that, ina continuing course of conduct, from
on or about December 1, 2014 and continuing through on or about August 30, 2015, BLAIR
submitted, and caused to be submitted, reimbursement claims to health care benefit programs for
a base ingredient, namely Sterabase. In actuality, BLAIR caused the compounded drugs related
to those claims to be filled and dispensed by his pharmacy with a different base ingredient, namely
Lipoderm and Lipo Max. BLAIR received reimbursement from health care benefit programs
related to these invalid and misbranded claims ito his Bank of America Account # 9799 in the
approximate amount of $2,987,000.00.

-26. It was further part of the scheme to defraud that, in a continuing course of conduct, from
on or about December 1, 2014 and continuing through on or about August 30, 2015, BLAIR
submitted, and caused to be submitted, reimbursement claims to health care benefit programs for
a specific amount of a compound chemical ingredient, namely. Gabapentin in an amount of 10%
of the compounded drug. In actuality, BLAIR caused the compounded drugs related to those
claims to be filled and dispensed from his pharmacy in an amount less than the amount billed,

namely Gabapentin in the amount of 6% of the compounded drug. BLAIR received

reimbursement from health care benefit programs related to these invalid, misbranded and
Case 1:19-cr-00410-ELH Document 20 Filed 03/03/20 Page 7 of 23

overbilled claims into his Bank of America Account # 9799 in the approximate amount of
$1,599,000.00.

27. It was further part of the scheme to defraud that, in a continuing course of conduct, from
on or about December 1, 2014 and continuing through on or about August 30, 2015, BLAIR
submitted and caused to be submitted, reimbursement claims to health care benefit programs for a
specific amount of compounded medication, namely “360 grams.” In actuality, BLAIR caused
the compound prescriptions related to those reimbursement claims to be filled and dispensed from
his pharmacy in an amount less than the amount billed, namely approximately 300 exams and
milliliters. BLAIR received reimbursement from health care benefit programs related to these
invalid, overbilled and under filled compound drugs into his Bank of America Account # 9799 in
the approximate amount of $5,776,000.00.

28. It was further part of the scheme to defraud that, on or about March 6, 2015, BLAIR
submitted, and caused to be submitted, a reimbursement claim to TRICARE for a vitamin
compound (“Vitamin Formula #1”) that was not authorized by a doctor. BLAIR received
reimbursement from TRICARE for Vitamin Formula #1 into his Bank of America Account # 9799
in the approximate amount of $10,145.28. Blair Pharmacy did not have the materials necessary to
create the vitamin formula at the time this claim was submitted to TRICARE. |

29. It was further part of the scheme to defraud that BLAIR created a new compound
prescription form, in which he created a “Metabolic” compounded drug box, which listed the
chemical ingredients for his Vitamin Formula #1.

30. ‘It was further part of the scheme to defraud that, on or about March 27, 2015, BLAIR
submitted, and caused to be submitted, a reimbursement claim for Vitamin Formula #1 for patient

R.C. to TRICARE. TRICARE approved this claim for Vitamin Formula #1 in the amount of
Case 1:19-cr-00410-ELH Document 20 Filed 03/03/20 Page 8 of 23

$2,250.50. This amount was significantly less than the $10,145.28 that TRICARE had previously
approved Vitamin Formula #1 on March 6, 2015.

31. It was further part of the scheme to defraud that, after the March 27, 2015 submission
of Vitamin Formula #1, BLAIR called an ESI representative on the telephone and requested
reversal of this claim submission for R.C. BLAIR made this reversal request, not for a medical
purpose or medical necessity for R.C., but because Vitamin Formula #1 did not reimburse in the
higher amount that TRICARE had previously approved it for.

32. It was further part of the scheme to defraud that, shortly after BLAIR caused the
reversal of Vitamin Formula #1 on or about March 27, 2015, BLAIR submitted, and caused to be
submitted, a reimbursement claim to TRICARE for an altered vitamin formula for patient R.C.,
namely Vitamin Formula #2. TRICARE approved the Vitamin Formula #2 claim in the amount
of approximately $4,348.25. This amount was significantly more than the $2,250.50 amount that
TRICARE had approved for Vitamin Formula #1. BLAIR received reimbursement for the altered
vitamin formula, Vitamin Formula #2, into his Bank of America Account #9799 in the
approximate amount of $4,348.25.

33. It was further part of the scheme to defraud that, BLAIR modified the “Metabolic” box
on his prescription form by removing an ingredient and increasing the amount of another
ingredient, thereby creating Vitamin Formula #2 on the prescription form. BLAIR, who is not a
doctor or a pharmacist, made this alteration to his prescription form not for any medial purpose or
medical necessity, but for the purpose of receiving a higher reimbursement rate for Vitamin
Formula #2. BLAIR distributed this new prescription form to a sales marketer, who was also not
a doctor or a pharmacist.

34. It was further part of the scheme to defraud that, from on or about March 27, 2015 and
Case 1:19-cr-00410-ELH Document 20. Filed 03/03/20 Page 9 of 23

continuing through to on or about August 30, 2015, BLAIR submitted, and caused to be submitted,
numerous claims to TRICARE for reimbursement related to the altered prescription form
containing Vitamin Formula #2. BLAIR received reimbursement from TRICARE related to this
altered prescription form and Vitamin Formula #2 into his Bank of America Account # 9799 in
the approximate amount of $364,000.00.

35. It was further part of the scheme to defraud that, in a continuing course of conduct
starting in approximately September 2014 and continuing through on or about August 30, 2015,
BLAIR knowingly failed to bill for and collect copayments and coinsurance from beneficiaries of
health care benefit programs. Blair entered into contractual agreements with health care benefit
programs, such as TRICARE, BCBS and CVS/Caremark, which required Blair to collect
copayments and coinsurance. However, BLAIR failed to collect the required copayments and
coinsurance, and he would sometimes pay the copayment and coinsurance for the beneficiary,
without the knowledge of the beneficiary. BLAIR engaged in this conduct for the purpose of:
inducing prescriptions to be filled at his pharmacy; concealing the cost of repeated copayments
and coinsurance; reducing patient complaints regarding copayments and coinsurance; and
reducing patient visibility and complaints regarding his pharmacy’s dispensing process and the
high cost of his compounded drugs.

THE CHARGE
36.  Onor about the dates set forth below, in the District of Maryland and elsewhere,
MATTHEW EDWARD BLAIR
for the purpose of executing and attempting to execute a scheme and artifice to defraud, caused to
be transmitted by means of wire communication in interstate commerce the signals and sounds

- described below for each count, each transmission constituting a separate count:
Case 1:19-cr-00410-ELH Document 20 Filed 03/03/20 Page 10 of 23

 

Count

Date

Interstate Wire Communication Details

 

October 1, 2014

Internet submission from Blair Pharmacy in Maryland, to BCBS’s
prescription processing center in Arizona, regarding a
reimbursement claim for a compounded drug (a scar cream), for
BLAIR, that was not authorized by a doctor, for which BLAIR
electronically received approximately $12,239.98 into his
Maryland Bank of America Bank Account # 9799.

 

November 3,
2014

Internet submission from Blair Pharmacy in Maryland, to BCBS’s
prescription processing center in Arizona, regarding a
reimbursement claim for a compounded drug (a scar cream), for
BLAIR, that was not authorized by a doctor, for which BLAIR
electronically received approximately $12,239.98 into his
Maryland Bank of America Bank Account # 9799,

 

November 3,
2014

Internet submission from Blair Pharmacy in Maryland, to BCBS’s
prescription processing center in Arizona, regarding a
reimbursement claim for a renovo patch for BLAIR, that was not
authorized by a doctor.

 

November 25, _

2014

Internet submission from Blair Pharmacy in Maryland, to BCBS’s
prescription processing center in Arizona, regarding a
reimbursement claim for a compounded drug (a scar cream), for
BLAIR, that was not authorized by a doctor, for which BLAIR
electronically received approximately $12,239.98 into his
Maryland Bank of America Bank Account # 9799.

 

 

 

December 22,
2014

 

Internet submission from Blair Pharmacy in Maryland, to BCBS’s
prescription processing center in Arizona, regarding a
reimbursement claim for a compounded drug (a scar cream), for
BLAIR, that was not authorized by a doctor, for which BLAIR
electronically received approximately $12,239.98 into his
Maryland Bank of America Bank Account # 9799.

 

10

 
Case 1:19-cr-00410-ELH Document 20 Filed 03/03/20 Page 11 of 23

 

Count

Date

Interstate Wire Communication Details

 

March 6, 2015

Internet submission from Blair Pharmacy in Maryland, to
TRICARE’s prescription benefit processor, ESI, in New Jersey.
regarding a reimbursement claim for a compounded drug for K.F.
(360 grams of a pain cream with 10% Gabapentin and Sterabase
base cream), which was dispensed in an amount less than the 360
grams and which did not contain the amount or type of ingredients
that were billed to TRICARE, for which BLAIR electronically
received approximately $7,291.91, into his Maryland Bank of
America Account # 9799.

 

March 6, 2015

Internet submission from Blair Pharmacy in Maryland, to
TRICARE’s prescription benefit processor, ESI, in New Jersey,

‘regarding a reimbursement claim for a compounded drug for K.F.

(Vitamin Formula #1) that was not authorized by a doctor, for
which BLAIR electronically received approximately $10,145.28,
into his Maryland Bank of America Account # 9799.

 

March 27, 2015

Internet submission from Blair Pharmacy in Maryland, to
TRICARE’s prescription benefit processor, ESI, in New Jersey,
regarding a reimbursement claim for a compounded drug for R.C.
(360 grams of a scar cream) which was dispensed in an amount less
than the 360 grams billed to TRICARE, for which BLAIR
electronically received approximately $17,336.30, into his
Maryland Bank of America Account # 9799.

 

 

 

March 27, 2015

 

Internet submission from Blair Pharmacy in Maryland, to
TRICARE’s prescription benefit processor, ESI, in New Jersey,
regarding a reimbursement claim for a compounded drug for R.C.
(360 grams of a pain cream with 10% Gabapentin and Sterabase
base cream), which was dispensed in an amount less than the 360
grams and which did not contain the amount or type of ingredients
that were billed to TRICARE, for which BLAIR electronically
received approximately $8,741.26 into his Maryland Bank of
America Account # 9799.

 

1].

 
Case 1:19-cr-00410-ELH Document 20 Filed 03/03/20 Page 12 of 23

 

Count

Date

Interstate Wire Communication Details

 

10

March 27, 2015

Telephone communication by BLAIR in Maryland, to an ESI
employee in New Jersey, in which BLAIR caused the reversal of
a $2,250.50 claim submitted by Blair Pharmacy for R.C. (Vitamin
Formula #1), which had previously been approved by TRICARE.

 

1]

March 27, 2015

Internet submission from Blair Pharmacy in Maryland, to
TRICARE’s prescription benefit processor, ES], in New Jersey,
regarding a reimbursement claim for a compounded drug for R.C.
(Vitamin Formula #2) that was not authorized by a doctor, for
which BLAIR electronically received approximately $4,348.25
into his Maryland Bank of America Account # 9799.

 

12

March 30, 2015

Internet submission from Blair Pharmacy in Maryland, to
TRICARE’s prescription benefit processor, ESI, in New Jersey,
regarding a reimbursement claim for a compounded drug for R.C.
(360 grams of a migraine cream) which was dispensed in an
amount less than the 360 grams billed to TRICARE, for which
BLAIR electronically received approximately $14,365.39 into his
Maryland Bank of America Account # 9799.

 

13

March 30, 2015

Internet submission from Blair Pharmacy in Maryland, to
TRICARE’s prescription benefit processor, ESI, in New Jersey,
regarding a reimbursement claim for a compounded drug for G.M.
(360 grams of a scar cream) which was dispensed in an amount less

‘than the 360 grams billed to TRICARE, for which BLAIR

electronically received approximately $17,336.30 into his
Maryland Bank of America Account # 9799.

 

 

14

 

March 30, 2015

 

Internet submission from Blair Pharmacy in Maryland, to
TRICARE’s prescription benefit processor, ESI, in New Jersey,
regarding a reimbursement claim for a compounded drug for G.M.
(360 grams of a pain cream with 10% Gabapentin and Sterabase
base cream), which was dispensed in an amount less than the 360
grams, and which did not contain the amount or type of ingredients,
which had been billed to TRICARE, for which BLAIR
electronically received approximately $8,741.26 into his Maryland
Bank of America Account # 9799

 

 
Case 1:19-cr-00410-ELH Document 20 Filed 03/03/20 Page 13 of 23

 

Count

Date

Interstate Wire Communication Details

 

15

March 30, 2015

Internet submission from Blair Pharmacy in Maryland, to

| TRICARE’s prescription benefit processor, ESI, in New Jersey,

regarding a reimbursement claim for a compounded drug for G.M.
(Vitamin Formula #2) for which BLAIR electronically received
approximately $4,348.25 into his Maryland Bank of America
Account # 9799.

 

16

March 30, 2015

Internet submission from Blair Pharmacy in Maryland, to
TRICARE’s prescription benefit processor, ESI, in New Jersey,
regarding a reimbursement claim for a compounded drug for G.M.
(360 grams of a migraine cream) which was dispensed in an
amount less than the 360 grams billed to TRICARE, for which
BLAIR electronically received approximately $14,365.39 into his
Maryland Bank of America Account # 9799,

 

17

April 8, 2015

Internet submission from Blair Pharmacy in Maryland, to

TRICARE’s prescription benefit processor, ESI, in New Jersey,

regarding a reimbursement claim for a compounded drug for K.F.

(360 grams of a pain cream with 10% Gabapentin and Sterabase |
base cream), which was dispensed in an amount less than the 360

grams and which did not contain the amount or type of ingredients

that were billed to TRICARE, for which BLAIR electronically

received approximately $7,270.29 into his Maryland Bank of
America Account # 9799.

 

 

18

 

April 30, 2015

 

Internet submission from Blair ‘Pharmacy in Maryland, to

TRICARE’s prescription benefit processor, ESI, in New Jersey,

regarding a reimbursement claim for a compounded drug for R.C.

(360 grams of a scar cream) which was dispensed in an amount less

than the 360 grams billed to TRICARE, for which BLAIR-
electronically received approximately $17,336.30 into his

Maryland Bank of America Account # 9799.

 

 
Case 1:19-cr-00410-ELH Document 20 Filed 03/03/20 Page 14 of 23

 

Count Date

Interstate Wire Communication Details

 

19 April 30, 2015

Internet submission from Blair Pharmacy in Maryland, to
TRICARE’s prescription benefit processor, ESI, in New Jersey,
regarding a reimbursement claim for a compounded drug for R.C.
(360 grams of a pain cream with 10% Gabapentin and Sterabase
base cream), which was dispensed in an amount less than the 360
grams, and which did not contain the amount or type of ingredients
that were billed to TRICARE, for which BLAIR electronically
received approximately $8,741.26 into his Maryland Bank of
America Account # 9799.

 

20 | April 30,2015

Internet submission from Blair Pharmacy in Maryland, to
TRICARE’s prescription benefit processor, ESI, in New Jersey,
regarding a reimbursement claim for a compounded drug for R.C.
(Vitamin Formula #2) for which BLAIR electronically received
approximately $4,348.25 into his Maryland Bank of America
Account # 9799,

 

21 April.30, 2015

 

 

 

_| Internet submission from Blair Pharmacy in Maryland, to

TRICARE’s prescription benefit processor, ESI, in New Jersey,
regarding a reimbursement claim for a compounded drug for R.C.
(360 grams of a migraine cream) which was dispensed in an
amount Jess than the 360 grams billed to TRICARE, for which
BLAIR electronically received approximately $14,365.39 into his
Maryland Bank of America Account # 9799. .

 

18 U.S.C. §1343
18 U.S.C. §2

 
Case 1:19-cr-00410-ELH Document 20 Filed 03/03/20 Page 15 of 23

Counts Twenty Two — Twenty Eight
(Aggravated Identity Theft)

The Grand Jury for the District of Maryland charges that:
1, Paragraphs 1 through 35 of the General Allegations of this Superseding Indictment are
specifically referenced and incorporated herein.
2. On or about the dates listed below, in the District of Maryland and elsewhere, the

defendant,

MATTHEW EDWARD BLAIR,
knowingly transferred, possessed and used, without lawful authority, a means of identification of

another person, during and in relation to a felony violation enumerated in Title 18, United States

Code, Section 1028A(c), to wit: Wire Fraud, in violation of 18 U.S.C. § 1343, as alleged in this

Indictment, knowing that the means of identification belonged to another person, as follows:

 

 

 

 

 

 

 

Count Date Means of Identification Used During / In Relation To
22 | October I, 2014 Thea me or ane Count One
23 - November 3, 2014 mene ine OF J Sand Count Two
24 November 3, 2014 The paine of J Sand Count Three
25 November 25, 2014 ene ine of JS. and Count Four
26 December 22, 2014 The name of ) ea Count Five
27 | March 6, 2015 The name Ot NF ane oS and Count Seven

 

 

 

 

 

 

15

a ep
Case 1:19-cr-00410-ELH Document 20 Filed 03/03/20 Page 16 of 23

 

Count

Date |

Means of Identification Used

During / In Relation To

 

28

 

 

March 27, 2015

 

The name of R.C. and §.R. and
NPI # xxxx4499

 

Count Eleven

 

18 U.S.C. § 1028A(a)(1) & (b)

18 U.S.C. §2

16

 
Case 1:19-cr-00410-ELH Document 20 Filed 03/03/20 Page 17 of 23

Count Twenty Nine — Thirty Three

(Offer and Payment of Illegal Remunerations)

The Grand Jury for the District of Maryland charges that:

1.

Paragraphs | through 35 of the General Allegations of this Superseding Indictment are

specifically referenced and incorporated herein.

2.

defendant,

On or about the dates listed below, in the District of Maryland and elsewhere, the

MATTHEW EDWARD BLAIR,

did knowingly and willfully offer to pay and did pay, remuneration directly and indirectly, overtly

and covertly, in cash and in kind, to Atlas Group, LLC and others, to iriduce them to refer

individuals and prescriptions to Blair Pharmacy for the furnishing, and arranging for the furnishing _

of prescription compound drugs, payment for which was made in whole and in part, under a federal

health care benefit program, namely TRICARE, each payment forming a separate count as follows:

 

Count

Date

Monetary Transaction

 

29

March 6 —
August 1, 2015

BLAIR submitted, and caused to be submitted, claims for compounded
drugs to TRICARE, for which he received reimbursements from
TRICARE, and BLAIR offered and paid remuneration to TRICARE
beneficiaries to wit: BLAIR failed to bill for and collect copayments and
coinsurance from TRICARE beneficiaries related to reimbursements
TRICARE paid to his pharmacy.

 

30

March 17, 2015

BLAIR made a payment from his Bank of America Account #9799, in |-
the approximate amount of $301,164.50, to Atlas Group, LLC.

 

 

 

April 22, 2015 ~

BLAIR made two payments from his Bank of America Account #9799,
each payment in the approximate amount of $500,000.00 (for a total of
approximately $1,000,000.00), to Atlas Group, LLC.

 

 

i7

 
Case 1:19-cr-00410-ELH Document 20 Filed 03/03/20 Page 18 of 23

 

Count Date

Monetary Transaction

 

32 . May 6, 2015

BLAIR wrote a check (#1288) from his Bank of America Account #5472,
in the approximate amount of $2,866.00), to Atlas Group, LLC.

 

33 May 28, 2015

 

 

 

BLAIR made a payment from his Bank of America Account #1315, in
the approximate amount of $240,000.00, to Atlas Group, LLC.

 

42 U.S.C. § 1320a-7b(b)
18 U.S.C. §2

 
Case 1:19-cr-00410-ELH Document 20 Filed 03/03/20 Page 19 of 23

Counts Thirty Four — Thirty Six
(Money Laundering)

The Grand Jury for the District of Maryland charges that:
1. Paragraphs | through 35 of the General Allegations of this Superseding Indictment are
specifically referenced and incorporated herein.
2. On or about the dates listed below, in the District of Maryland and elsewhere, the

defendant,

MATTHEW EDWARD BLAIR,
did knowingly engage and attempt to engage in the following monetary transactions by, through,
or to a financial institution, affecting interstate or foreign commerce, in criminally derived property
of a value greater than $10,000, that is the transfer of funds, such property having been derived
from a specified unlawful activity, that is, wire fraud in violation of 18 U.S.C. § 1343, in that
BLAIR transferred criminally derived funds that he received from insurance companies and health
care benefit programs such as BCBS, TRICARE and CVS/Caremark, for fraudulent, misbranded
and misfilled compounded drugs, and that BLAIR used those funds to pay for personal

expenditures, including as follows:

 

Count Date Monetary Transaction

 

On April 2, 2015, BLAIR wrote a check (#1478) in the approximate
amount of $195,649.00, from his Bank of America Account #2812 to
34 April 8, 2015 Green Tree, which was paid by Bank of America on April 8, 2015, the

, purpose of which was to pay off the remaining balance of a mortgage on

Timonium, Maryland.

 

 

 

a residential property owned by BLAIR, located at 15 Deep Dale Drive, | -

 

 

19
Case 1:19-cr-00410-ELH Document 20 Filed 03/03/20 Page 20 of 23

 

Monetary Transaction

 

BLAIR caused a wire transaction in the approximate amount of
$174,813.77, from his Bank of America Account #2812 to JP Morgan
Chase Bank, the purpose of which was to pay off the remaining balance
of a mortgage on a residential property owned by BLAIR, located at 7
80" Street, Unit # 301, Ocean City, Maryland.

 

 

 

Count Date
35 June 16, 2015
September 28,

36 2015

 

BLAIR caused a wire transaction in the approximate amount of
$16,784.66, from his Bank of America Account #9429 to Title Inc.
Affordable Housing Trust, related to his purchase of real property located
at 1707 Thomton Ridge Road, Timonium, Maryland.

 

 

18 U.S.C. § 1957
18 U.S.C. §2

20
Case 1:19-cr-00410-ELH Document 20 Filed 03/03/20 Page 21 of 23 -

FORFEITURE ALLEGATION
The Grand Jury for the District of Maryland further finds that:
l. Pursuant to Fed. R. Crim. P. 32.2, notice is hereby given to the defendant that the
United States will seek forfeiture as part of any sentence in accordance with 18 USC.
§§ 982(a)(1) and (a)(7) and 21 U.S.C. § 853(p), in the event of the defendant’s conviction on the
counts in this Indictment.
Wire Fraud Forfeiture
2, Upon conviction of the offenses set forth in Counts One through Twenty-One of
this Information, the defendant, .
MATTHEW EDWARD BLAIR,
shall forfeit to the United States, pursuant to 18 U.S.C. § 982 (a)(7), any property, real or
personal, which constitutes or is derived from proceeds traceable to the offense, including, but
not limited to: at least $198,135.72 in U.S. Currency, in the form of a money judgment.
Payment of Illegal Remunerations Forfeiture
3. Upon conviction of the offenses set forth in Counts Twenty-Nine through Thirty-
Three of this Information, the defendant, | -
MATTHEW EDWARD BLAIR,
shall forfeit to the United States, pursuant to 18 U.S.C. § 982 (a)(7), any property, real or
personal, which constitutes or is derived from proceeds traceable to the offense.
Money Laundering Forfeiture
4. Upon conviction of the offenses set forth in Counts Thirty-Four through Thirty-
Seven of this Information, the defendant,

MATTHEW EDWARD BLAIR,

21
Case 1:19-cr-00410-ELH Document 20 Filed 03/03/20 Page 22 of 23

shall forfeit to the United States, pursuant to 18 U.S.C. § 982 (a)(1), any property, real or
personal, involved in such offense, and any property traceable to such property, including, but
not limited to: at least $387,247.43 in U.S. Currency, in the form of a money judgment.
Property Subject to Forfeiture
5, The property to be forfeited includes, but is not limited to:
a. A forfeiture money judgment in United States currency

b. All rights, title, and interest in the real property located at 15 Deep Dale
Drive, Timonium, Maryland, 21093

c. All rights, title, and interest in the real property located at 1707 Thornton
Ridge Road, Timonium, Maryland, 21204
Substitute Assets
6. If, as a result of any act or omission of any defendant, any of the property

described above as being subject to forfeiture:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third person;

c. has been placed beyond the Jurisdiction of the Court;

d. has been substantially diminished in value; or

€. has been commingled with other property which cannot be subdivided
without difficulty,

the United States, pursuant to 21 U.S.C. § 853(p), shall be entitled to forfeiture of substitute

property up to the value of the forteitable property described above. Property potentially subject

22
Case 1:19-cr-00410-ELH Document 20 Filed 03/03/20 Page 23 of 23

to forfeiture as a substitute asset includes, but is not limited to: all rights, title, and interest in the
real property located at 5806 York Road, Baltimore, Maryland, 21212.
18 U.S.C. § 982(a)(1)

“18 U.S.C. § 982(a)(1)
21 U.S.C. § 853(p)

Rotuc & bho [ua

 

 

 

Robert K. Hur
United States Attorney
ATRUEBILL: —__
SIGNATURE REDACTED 3)S 12020
‘FOREPERSON'—— ~~ Daté

23
